Exhibit 10.2

UNWIRED PLANET, INC.

SECOND AMENDED AND RESTATED

1999 DIRECTORS’ EQUITY COMPENSATION PLAN

 

1. Purposes of the Plan. The purposes of this Unwired Planet, Inc. Second
Amended and Restated 1999 Directors’ Equity Compensation Plan are to attract and
retain the best available personnel for service as Directors of the Company, to
provide additional incentive to the Outside Directors of the Company to serve as
Directors, and to encourage their continued service on the Board.

 

All options granted hereunder shall be nonstatutory stock options.

 

2. Definitions. As used herein, the following definitions shall apply:

 

(a) “Annual Award” means yearly granting of both the Annual Option Award and the
Annual Restricted Stock Award.

 

(b) “Annual Meeting of the Stockholders” means the Company’s annual meeting of
its stockholders.

 

(c) “Annual Option Award” means the annual grant of an Option to purchase a
certain number of shares granted by the Board to an Outside Director.

 

(d) “Annual Restricted Stock Award” means the annual Restricted Stock Bonus of a
certain number of shares granted by the Board to an Outside Director.

 

(e) “Award” means an Option, Stock Appreciation Right, Restricted Stock Bonus or
Restricted Stock Unit granted under the Plan.

 

(f) “Award Recipient” means an Outside Director who receives an Award.

 

(g) “Base Price” means the Fair Market Value of one Share on the date that a
Stock Appreciation Right is granted.

 

(h) “Board” means the Board of Directors of the Company.

 

(i) “Change of Control” means the occurrence of any of the following events:

 

(i) The sale, exchange, lease or other disposition of all or substantially all
of the assets of the Company to a person or group of related persons (as such
terms are defined or described in Sections 3(a)(9) and 13(d)(3) of the Exchange
Act ) that will continue the business of the Company in the future;

 

(ii) A merger or consolidation involving the Company in which the voting
securities of the Company owned by the stockholders of the Company immediately
prior to such merger or consolidation do not represent, after conversion if
applicable, more than fifty percent (50%) of the total voting power of the
surviving controlling entity outstanding immediately after such merger or
consolidation; provided that any person who (1) was a beneficial owner (within
the meaning of Rules 13d-3 and 13d-5 promulgated under the Exchange Act) of the
voting securities of the Company immediately prior to such merger or
consolidation, and (2) is a beneficial owner of more than 20% of the securities
of the Company immediately after such merger or consolidation, shall be excluded
from the list of “stockholders of the Company immediately prior to such merger
or consolidation” for purposes of the preceding calculation); or

 

D-1



--------------------------------------------------------------------------------

(iii) The direct or indirect acquisition of beneficial ownership of at least
fifty percent (50%) of the voting securities of the Company by a person or group
of related persons (as such terms are defined or described in Sections 3(a)(9)
and 13(d)(3) of the Exchange Act); provided, that “person or group of related
persons” shall not include the Company, a subsidiary of the Company, or an
employee benefit plan sponsored by the Company or a subsidiary of the Company
(including any trustee of such plan acting as trustee).

 

(j) “Code” means the Internal Revenue Code of 1986, as amended.

 

(k) “Common Stock” means the Common Stock of the Company.

 

(l) “Company” means Unwired Planet, Inc., a Delaware corporation.

 

(m) “Continuous Status as a Director” means the absence of any interruption or
termination of service as a Director. The Board, in its sole discretion, may
determine whether Continuous Service shall be considered interrupted in the case
of any leave of absence approved by the Company, including sick leave, military
leave or any other personal leave.

 

(n) “Corporate Transaction” means a dissolution or liquidation of the Company, a
sale of all or substantially all of the Company’s assets, or a merger,
consolidation or other capital reorganization of the Company with or into
another corporation.

 

(o) “Director” means a member of the Board.

 

(p) “Employee” means any person, including any officer or Director, employed by
the Company or any Parent or Subsidiary of the Company. The payment of a
director’s fee by the Company shall not be sufficient in and of itself to
constitute “employment” by the Company.

 

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(r) “Fair Market Value” means the value of a Share as determined in accordance
with Section 8(a) hereof.

 

(s) “First Award” means the first Award granted by the Board to a new Outside
Director which shall consist of the First Option Award and the First Restricted
Stock Award.

 

(t) “First Option Award” means the first Option to purchase a certain number of
shares granted to an Outside Director upon his or her election by the
stockholders of appointment by the Board.

 

(u) “First Restricted Stock Award” means the first Restricted Stock Bonus of a
certain number of shares granted to an Outside Director upon his or her election
by the stockholders or appointment by the Board.

 

(v) “Option” means a stock option granted pursuant to the Plan. All options
shall be nonstatutory stock options (i.e., options that are not intended to
qualify as incentive stock options under Section 422 of the Code).

 

(w) “Optioned Stock” means the Common Stock subject to an Option.

 

(x) “Optionee” means an Outside Director who receives an Option.

 

(y) “Outside Director” means a Director who is not an Employee.

 

(z) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

D-2



--------------------------------------------------------------------------------

(aa) “Plan” means this Unwired Planet, Inc. Second Amended and Restated 1999
Directors’ Equity Compensation Plan.

 

(bb) “Restricted Stock Bonus” means a grant of Shares not requiring an Outside
Director to pay any amount of monetary consideration.

 

(cc) “Restricted Stock Bonus Recipient” means an Outside Director who receives a
Restricted Stock Bonus.

 

(dd) “Restricted Stock Unit” means a right to receive an amount of cash and/or
Shares, as the case may be, equal to the Fair Market Value of one Share at the
time the Restricted Stock Unit vests.

 

(ee) “Restricted Stock Unit Recipient” means an Outside Director who receives a
Restricted Stock Unit.

 

(ff) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 14 hereof.

 

(gg) “Stock Appreciation Right” means the right to receive an amount of cash
and/or Shares, as the case may be, equal to the Fair Market Value of one Share
on the day the Stock Appreciation Right is redeemed, reduced by the Base Price
applicable to such Stock Appreciation Right.

 

(hh) “Stock Appreciation Right Recipient” means an Outside Director who receives
a Stock Appreciation Right.

 

(ii) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

3. Stock Subject to the Plan. Subject to the provisions of Section 14 hereof,
the maximum aggregate number of Shares that are available for Awards under the
Plan is 3,650,000 Shares (the “Pool”); provided, however, that no more than
2,000,000 Shares of such Pool may be issued pursuant to Awards of Restricted
Stock Units or Restricted Stock Bonus. The Shares may be authorized, but
unissued, or reacquired Common Stock. Upon any distribution in respect of Stock
Appreciation Rights or Restricted Stock Units, there shall be deemed to have
been delivered under this Plan for purposes of this Section 3 the number of
Shares covered by the Stock Appreciation Rights or Restricted Stock Units,
regardless of whether such distribution was paid in cash or Shares.

 

If an Award should expire, be cancelled or forfeited or become unexercisable or
irredeemable for any reason without Shares being delivered thereunder (or other
payment made in lieu thereof) or the Award having been exercised in full, the
Shares that were subject thereto shall, unless the Plan has been terminated,
become available for future grant under the Plan. Notwithstanding the foregoing,
Shares subject to an Award under the Plan may not again be made available for
issuance under the Plan if such Shares are retained by the Company upon the
vesting, exercise or redemption of an Award in order to satisfy the exercise
price for such Award or withholding taxes, if any, due in connection with such
vesting, exercise or redemption. For the avoidance of doubt, Shares underlying
(i) the unexercised portion of an Option or Stock Appreciation Right and
(ii) the unvested portion of a Restricted Stock Bonus or Restricted Stock Unit
at the time any such Award terminates in accordance with Sections 10, 11, 12 or
13 hereof, as applicable, shall revert to and again be available for future
grant under the Plan, unless the Plan has been terminated. If Shares that were
acquired upon exercise of an Option or redemption of a Stock Appreciation Right,
or in connection with a Restricted Stock Bonus or Restricted Stock Unit are
subsequently repurchased by the Company, such Shares shall not in any event be
returned to the Plan and shall not become available for future grant under the
Plan.

 

D-3



--------------------------------------------------------------------------------

4. Administration of and Grants of Awards under the Plan.

 

(a) Administrator. Except as otherwise required herein, the Plan shall be
administered by the Board; provided, however, that the Board may by resolution
delegate to a committee of two or more members of the Board the authority to
perform any or all things that the Board is authorized and empowered to do or
perform under the Plan, and for all purposes under this Plan, such committee
shall be treated as the Board; except to the extent that the grant or exercise
of such authority would cause any Award or transaction to become subject to (or
lose an exemption under) the short-swing profit recovery provisions of
Section 16(b) of the Exchange Act. Notwithstanding anything in this Section 4(a)
to the contrary, any amendment to the Plan that, in accordance with Applicable
Law (as defined in Section 17 hereof), would require stockholder approval must
be approved by the full Board.

 

(b) Procedure for Grants. Grants of First Awards and Annual Awards hereunder
shall be made in accordance with the following provisions:

 

(i) Each Outside Director who becomes an Outside Director for the first time
after October 20, 2008, whether through election by the stockholders of the
Company or appointment by the Board to fill a vacancy, but excluding a person
who becomes an Outside Director solely on account of his or her resignation or
termination of employment with the Company, shall automatically be granted, on
the date that such person becomes an Outside Director, the First Award which
shall consist of (i) the First Option Award and (ii) the First Restricted Stock
Award, in each case as determined by the Board. In the event, however, that
(i) the Board exercises its discretion under Section 4(f) to grant Stock
Appreciation Rights in lieu of Options and/or Restricted Stock Units in lieu of
Restricted Stock Bonuses, the First Award shall instead consist of a grant of
Stock Appreciation Rights and/or Restricted Stock Units covering the number of
Shares to be issued pursuant to the First Award.

 

(ii) Each Outside Director shall automatically be eligible for a grant of an
Annual Award which shall consist of (i) an Annual Option Award and (ii) an
Annual Restricted Stock Award, in each case, on the date of the Company’s most
recently adjourned Annual Meeting of the Stockholders provided they are an
Outside Director as of such date. The number of Shares subject to each Annual
Award shall be determined by the Board and shall be granted to each Outside
Director in accordance with the schedule set forth in Subsections
4(b)(iii)(1)-(4) hereof. For the avoidance of doubt, a person who becomes an
Outside Director solely on account of his or her resignation or termination of
employment with the Company shall be entitled to Annual Awards pursuant to this
Subsection 4(b)(iii) based on the time such Director first becomes an Outside
Director. In the event, however, that the Board exercises its discretion under
Section 4(f) to grant Stock Appreciation Rights in lieu of Options and/or
Restricted Stock Units in lieu of Restricted Stock Bonuses, the Annual Awards
instead shall consist of a grant of Stock Appreciation Rights and/or Restricted
Stock Units, as applicable, covering the number of Shares determined pursuant to
the schedule set forth in Subsections 4(b)(iii)(1)-(4) hereof.

 

(1) a person who has served less than two full months as an Outside Director
during the prior calendar year shall not be awarded any Annual Award;

 

(2) a person who has served at least two full months, but less than five full
months as an Outside Director during the prior calendar year, shall be granted
an Annual Award equal to one-third of the Annual Option Award and the Annual
Restricted Stock Award, respectively;

 

(3) a person who has served at least five full months, but less than eight full
months as an Outside Director during the prior calendar year, shall be granted
an Annual Award equal to two-thirds of the Annual Option Award and the Annual
Restricted Stock Award, respectively; and

 

D-4



--------------------------------------------------------------------------------

(4) a person who has served at least eight full months as an Outside Director
during the prior calendar year, shall be granted the full Annual Award.

 

(iii) Notwithstanding the provisions of Subsections (i) and (ii) hereof, in the
event that a grant would cause the number of Shares subject to outstanding
Awards plus the number of Shares previously acquired upon exercise or redemption
of, or otherwise in connection with, Awards to exceed the Pool, then each such
automatic grant shall be for that number of Shares determined by dividing the
total number of Shares remaining available for grant by the number of Outside
Directors receiving an Award on the automatic grant date and shall be granted in
the form of both Options (or Stock Appreciation Rights) and Restricted Stock
Bonuses (or Restricted Stock Units) in the same proportions as would otherwise
have been granted on that date. Any further grants shall then be deferred until
such time, if any, as additional Shares become available for grant under the
Plan through action of the stockholders to increase the number of Shares which
may be issued under the Plan or through cancellation, forfeiture or expiration
of Awards previously granted hereunder.

 

(iv) Notwithstanding the provisions of Subsections (i) and (ii) hereof, any
grant of an Award made before the Company has obtained required stockholder
approval of the Plan in accordance with Section 20 hereof shall be conditioned
upon obtaining such stockholder approval of the Plan in accordance with
Section 20 hereof.

 

(v) In addition to the First Awards and Annual Awards described in Subsections
(i) and (ii) hereof, the Board shall have the authority to grant Awards to
Outside Directors for service as an Outside Director, service on a committee or
committees of the Board and/or for service as the Chairman of the Board, in each
case in accordance with a policy adopted by the Board or otherwise, and shall be
subject to such terms and conditions as the Board may determine; provided,
however, no more than 500,000 shares year may be granted to any one director
pursuant to a discretionary award under the Restated Plan per calendar.

 

(vi) The terms of each Award granted hereunder shall be as follows:

 

(1) each Award of Options or Stock Appreciation Rights shall be exercisable or
redeemable only while the Outside Director remains a Director of the Company,
except as set forth in Section 9 or Section 10 hereof, as applicable;

 

(2) the exercise price or Base Price per Share of each Option or Stock
Appreciation Right shall be 100% of the Fair Market Value per Share on the date
of grant of each Award, determined in accordance with Section 8(a) hereof;

 

(3) each Option or Stock Appreciation Right granted to an Outside Director as a
First Award shall vest and become exercisable or redeemable in equal annual
installments commencing on the one year anniversary of the date of grant and
ending on the three year anniversary of the date of grant, and the Annual Awards
shall vest and become exercisable or redeemable in equal annual installments on
the date of each of the three subsequent Annual Meetings of the Stockholders;
provided, however, that such Shares underlying the Award shall only vest as long
as the Outside Director remains in Continuous Status as a Director of the
Company on the respective vesting date;

 

(4) each Share subject to a Restricted Stock Bonus and each Restricted Stock
Unit granted to an Outside Director as a First Award shall vest in equal annual
installments commencing on the one year anniversary of the date of grant and
ending on the three year anniversary of the date of grant, and Annual Awards
shall vest in equal annual installments on the date of each of the three
subsequent Annual Meetings of the Stockholders; provided, however, that such
Shares underlying the Award shall only vest as long as the Outside Director
remains in Continuous Status as a Director of the Company on the respective
vesting date;

 

D-5



--------------------------------------------------------------------------------

(5) notwithstanding the foregoing, each outstanding Award granted to an Outside
Director shall immediately vest, and to the extent applicable, become
exercisable or redeemable, upon the termination of such Outside Director’s
Continuous Status as a Director for any reason upon or within 24 months
following a Change of Control.

 

(c) Powers of the Board. Subject to the provisions and restrictions of the Plan,
the Board shall have the authority, in its discretion: (i) to determine, upon
review of relevant information and in accordance with Section 8(a) hereof, the
Fair Market Value of the Common Stock; (ii) to determine the exercise price or
Base Price per Share of Options and Stock Appreciation Rights to be granted,
which exercise price or Base Price shall be determined in accordance with
Section 9 or Section 10 hereof, as applicable; (iii) to interpret the Plan;
(iv) to prescribe, amend and rescind rules and regulations relating to the Plan;
(v) to authorize any person to execute on behalf of the Company any instrument
required to effectuate the grant of an Award previously granted hereunder; and
(vi) to make all other determinations deemed necessary or advisable for the
administration of the Plan.

 

(d) Effect of Board’s Decision. All decisions, determinations and
interpretations of the Board shall be final and binding on all Award Recipients
and any other holders of any Awards granted under the Plan.

 

(e) Suspension or Termination of Award. If the Chief Executive Officer or his or
her designee reasonably believes that an Award Recipient has committed an act of
misconduct, such officer may suspend the Award Recipient’s right to vest in or
exercise or redeem any Award, or receive Shares under an Award, pending a
determination by the Board (excluding the Outside Director accused of such
misconduct). If the Board (excluding the Outside Director accused of such
misconduct) determines an Award Recipient has committed an act of embezzlement,
fraud, dishonesty, nonpayment of an obligation owed to the Company, breach of
fiduciary duty or deliberate disregard of the Company rules resulting in loss,
damage or injury to the Company, or if an Award Recipient makes an unauthorized
disclosure of any Company trade secret or confidential information, engages in
any conduct constituting unfair competition, induces any Company customer to
breach a contract with the Company or induces any principal for whom the Company
acts as agent to terminate such agency relationship, all Awards then held by the
Award Recipient (or his or her estate) shall be forfeited immediately upon such
determination. In making such determination, the Board (excluding the Outside
Director accused of such misconduct) shall act fairly and shall give the Award
Recipient an opportunity to appear and present evidence on his or her own behalf
at a hearing before the Board or a committee of the Board.

 

(f) Stock Appreciation Rights and/or Restricted Stock Units; Distribution.
Notwithstanding the provisions of Sections 4(b) through 4(e) hereof, the Board
shall retain the right to make grants under this Plan in the form of Stock
Appreciation Rights rather than in Options and in the form of Restricted Stock
Units rather than in Restricted Stock Bonuses.

 

Stock Appreciation Rights granted in lieu of Options and Restricted Stock Units
granted in lieu of Restricted Stock Bonuses shall cover the same number of
underlying Shares as the Award for which they have been substituted. Vested
Stock Appreciation Rights shall be redeemable upon such terms and conditions as
the Board may establish that are not inconsistent with the provisions of
Section 4(b) hereof. Upon redemption of the Stock Appreciation Right, the Stock
Appreciation Right Recipient shall be entitled to receive a distribution from
the Company in an amount equal to the excess of (i) the aggregate Fair Market
Value (on the redemption date) of the Shares underlying the redeemed right over
(ii) the aggregate Base Price in effect for those Shares. Upon the vesting of
each Restricted Stock Unit, the Restricted Stock Unit Recipient shall be
entitled to receive a distribution from the Company in an amount equal to the
aggregate Fair Market Value (on the vesting date) of the Shares underlying the
portion of the Restricted Stock Unit vesting on such date.

 

D-6



--------------------------------------------------------------------------------

The distribution with respect to any Stock Appreciation Right or Restricted
Stock Unit may be made in Shares valued at the Fair Market Value on the
redemption or vesting date (as applicable), in cash, or partly in Shares and
partly in cash, as the Board shall in its sole discretion deem appropriate.

 

5. Eligibility. Awards may be granted only to Outside Directors. First Awards
and Annual Awards shall be automatically granted in accordance with the terms
set forth in Section 4(b)(i) and Section 4(b)(ii) hereof. An Outside Director
who has been granted a First Award and/or Annual Awards may, if he or she is
otherwise eligible, be granted an additional Award or Awards in accordance with
Section 4(b)(v) hereof. The Plan shall not confer upon any Award Recipient any
right with respect to continuation of service as a Director or nomination to
serve as a Director, nor shall it interfere in any way with any rights which the
Director or the Company may have to terminate his or her directorship at any
time.

 

6. Term of Plan; Effective Date. This amendment and restatement of the Plan is
effective as of September 13, 2013 except for the increase in the Pool under
Section 3 hereof, which shall become effective upon the approval of the
stockholders of the Company. The Plan shall continue in effect until
November 12, 2023, unless sooner terminated under Section 16 hereof.

 

7. Term of Awards. The term of each Award of Options or Stock Appreciation
Rights shall be ten (10) year(s) from the date of grant thereof unless an Award
terminates sooner pursuant to Section 9 or Section 10 hereof, as applicable, or
the Award Recipient’s Award agreement.

 

8. Determination of Fair Market Value; Withholding.

 

(a) Fair Market Value. Fair Market Value per Share shall be determined as
follows:

 

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Market or
The Nasdaq Capital Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported), as quoted on such exchange or system on the day of determination
or, if the stock exchange or national market system on which the Common Stock
trades is not open on the day of determination, the last business day prior to
the day of determination;

 

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the high bid and low asked prices for the Common Stock on the day of
determination or, if the stock exchange or national market system on which the
Common Stock trades is not open on the day of determination, the last business
day prior to the day of determination; or

 

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.

 

(b) Share Withholding; Delivery of Shares. With respect to any Award, the Board
may, in its discretion and subject to such rules as the Board may adopt, permit
or require any Award Recipient to satisfy, in whole or in part, a withholding
tax obligation, if any, which may arise in connection with the Award by electing
to have the Company withhold Shares having a Fair Market Value (as of the date
the amount of withholding tax is determined) equal to the amount of withholding
tax.

 

If, under the Plan or any agreement evidencing an Award, an Award Recipient is
permitted to pay the exercise price of an Option or taxes relating to the
vesting, exercise or redemption of an Award by delivering Shares, the Award
Recipient may satisfy such delivery requirement by presenting proof of
beneficial ownership of such Shares,

 

D-7



--------------------------------------------------------------------------------

subject to procedures satisfactory to the Board. If the Award Recipient presents
such proof, the Company shall treat the Award as vested, exercised or redeemed
without further payment and shall withhold the appropriate number of Shares from
the Shares actually acquired by the Award Recipient under the Award.

 

9. Terms and Conditions of Options.

 

(a) Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be 100% of the Fair Market Value per
Share on the date of grant of the Option.

 

(b) Form of Consideration for Options. The consideration to be paid for the
Shares to be issued upon exercise of an Option shall consist entirely of cash,
check, other Shares having a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which the Option shall be
exercised (which, if acquired from the Company, shall have been held for such
period of time, if any, as required by the Board), or any combination of such
methods of payment and/or, if expressly permitted under the terms of an Option,
any other consideration or method of payment as shall be permitted under
applicable corporate law.

 

(c) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder shall be exercisable at such times as are set forth in Section 4(b)
hereof or as otherwise determined by the Board. An Option may not be exercised
for a fraction of a Share.

 

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company. Full
payment may consist of any consideration and method of payment allowable under
Section 9(b) hereof. Until the issuance (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing such Shares, no right to vote or
receive dividends or any other rights as a stockholder shall exist with respect
to the Optioned Stock, notwithstanding the exercise of the Option. A share
certificate for the number of Shares so acquired shall be issued to the Optionee
as soon as practicable after exercise of the Option. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in Section 14 hereof.

 

Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available for sale under the Option, by the
number of Shares as to which the Option is exercised.

 

(d) Termination of Continuous Status as a Director. If an interruption or
termination of the Continuous Status as a Director occurs to an Outside
Director, he or she may, but only within three (3) months after the date he or
she ceases to be a Director of the Company, exercise his or her Option to the
extent that he or she was entitled to exercise it at the date of such
termination. Notwithstanding the foregoing, in no event may the Option be
exercised after its term set forth in Section 7 has expired. To the extent that
such Outside Director was not entitled to exercise an Option at the date of such
termination, or does not exercise such Option (to the extent he or she was
entitled to exercise) within the time specified above, the Option shall
terminate and the Shares underlying the unexercised portion of the Option shall
revert to the Plan.

 

(e) Disability of Optionee. Notwithstanding Section 9(d) hereof, in the event a
Director is unable to continue his or her service as a Director with the Company
as a result of his or her total and permanent disability (as defined in
Section 22(e)(3) of the Code), he or she may, but only within twelve (12) months
from the date of such termination, exercise his or her Option to the extent he
or she was entitled to exercise it at the date of such termination.
Notwithstanding the foregoing, in no event may the Option be exercised after its
term set forth in

 

D-8



--------------------------------------------------------------------------------

Section 7 has expired. To the extent that he or she was not entitled to exercise
the Option at the date of termination, or if he or she does not exercise such
Option (to the extent he or she was entitled to exercise) within the time
specified above, the Option shall terminate and the Shares underlying the
unexercised portion of the Option shall revert to the Plan.

 

(f) Death of Optionee. In the event of the death of an Optionee: (A) who is, at
the time of his or her death, a Director of the Company and who shall have been
in Continuous Status as a Director since the date of grant of the Option, or
(B) three (3) months after the termination of Continuous Status as a Director,
the Option may be exercised, at any time within twelve (12) months following the
date of death, by the Optionee’s estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, but only to the extent of the
right to exercise that had accrued at the date of death or the date of
termination, as applicable. Notwithstanding the foregoing, in no event may the
Option be exercised after its term set forth in Section 7 has expired. To the
extent that an Optionee was not entitled to exercise the Option at the date of
death or termination or if he or she does not exercise such Option (to the
extent he or she was entitled to exercise) within the time specified above, the
Option shall terminate and the Shares underlying the unexercised portion of the
Option shall revert to the Plan.

 

10. Terms and Conditions of Stock Appreciation Rights.

 

(a) Base Price. The per Share Base Price for the Shares to be issued pursuant to
the redemption of a Stock Appreciation Right shall be 100% of the Fair Market
Value per Share on the date of grant of the Stock Appreciation Right.

 

(b) Procedure for Redemption; Rights as a Stockholder. Any Stock Appreciation
Right granted hereunder shall be redeemable at such times as are set forth in
Section 4(b) hereof or as otherwise determined by the Board. A Stock
Appreciation Right may not be redeemed for a fraction of a Share.

 

A Stock Appreciation Right shall be deemed to be redeemed when written notice of
such redemption has been given to the Company in accordance with the terms of
the Stock Appreciation Right by the person entitled to redeem the Stock
Appreciation Right.

 

Until the issuance (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company) of the stock
certificate evidencing such Shares, no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Shares distributed
upon redemption of Stock Appreciation Rights, notwithstanding the redemption of
the Stock Appreciation Right. A share certificate for the number of Shares so
acquired shall be issued to the Stock Appreciation Right Recipient as soon as
practicable after redemption of the Stock Appreciation Right. No adjustment will
be made for a dividend or other right for which the record date is prior to the
date the stock certificate is issued, except as provided in Section 14 hereof.

 

(c) Termination of Continuous Status as a Director. If an interruption or
termination of the Continuous Status as a Director occurs to an Outside
Director, he or she may, but only within three (3) months after the date he or
she ceases to be a Director of the Company, redeem his or her Stock Appreciation
Right to the extent that he or she was entitled to redeem it at the date of such
termination. Notwithstanding the foregoing, in no event may the Stock
Appreciation Right be redeemed after its term set forth in Section 7 has
expired. To the extent that such Outside Director was not entitled to redeem a
Stock Appreciation Right at the date of such termination, or does not redeem
such Stock Appreciation Right (to the extent he or she was entitled to redeem)
within the time specified above, the Stock Appreciation Right shall terminate
and the Shares underlying the unredeemed portion of the Stock Appreciation Right
shall revert to the Plan.

 

D-9



--------------------------------------------------------------------------------

(d) Disability of Stock Appreciation Right Recipient. Notwithstanding
Section 10(c) hereof, in the event a Director is unable to continue his or her
service as a Director with the Company as a result of his or her total and
permanent disability (as defined in Section 22(e)(3) of the Code), he or she
may, but only within twelve (12) months from the date of such termination,
redeem his or her Stock Appreciation Right to the extent he or she was entitled
to redeem it at the date of such termination. Notwithstanding the foregoing, in
no event may the Stock Appreciation Right be redeemed after its term set forth
in Section 7 has expired. To the extent that he or she was not entitled to
redeem the Stock Appreciation Right at the date of termination, or if he or she
does not redeem such Stock Appreciation Right (to the extent he or she was
entitled to redeem) within the time specified above, the Stock Appreciation
Right shall terminate and the Shares underlying the unredeemed portion of the
Stock Appreciation Right shall revert to the Plan.

 

(e) Death of Stock Appreciation Right Recipient. In the event of the death of a
Stock Appreciation Right Recipient: (A) who is, at the time of his or her death,
a Director of the Company and who shall have been in Continuous Status as a
Director since the date of grant of the Stock Appreciation Right, or (B) three
(3) months after the termination of Continuous Status as a Director, the Stock
Appreciation Right may be redeemed, at any time within twelve (12) months
following the date of death, by the Stock Appreciation Right Recipient’s estate
or by a person who acquired the right to redeem the Stock Appreciation Right by
bequest or inheritance, but only to the extent of the right to redeem that had
accrued at the date of death or the date of termination, as applicable.
Notwithstanding the foregoing, in no event may the Stock Appreciation Right be
redeemed after its term set forth in Section 7 has expired. To the extent that a
Stock Appreciation Right Recipient was not entitled to redeem the Stock
Appreciation Right at the date of death or termination or if he or she does not
redeem such Stock Appreciation Right (to the extent he or she was entitled to
redeem) within the time specified above, the Stock Appreciation Right shall
terminate and the Shares underlying the unredeemed portion of the Stock
Appreciation Right shall revert to the Plan.

 

11. Terms and Conditions of Restricted Stock Bonuses.

 

(a) Consideration. Restricted Stock Bonuses may be awarded in consideration for
future services to be rendered or past services actually rendered to the Company
or for its benefit, or any benefit to the Company within the meaning of
Section 152 of the Delaware General Corporation Law, or any combination thereof.

 

(b) Vesting. Shares awarded under a Restricted Stock Bonus shall be subject to a
share reacquisition right in favor of the Company in accordance with the vesting
schedule set forth in Section 4(b)(vi)(4) hereof or as otherwise determined by
the Board.

 

(c) Termination of Continuous Status as a Director. If an interruption or
termination of the Continuous Status as a Director occurs to an Outside
Director, the Company shall reacquire all of the Shares subject to Restricted
Stock Bonuses awarded to the Outside Director that have not vested as of the
date of interruption or termination and such Shares shall revert to the Plan.

 

12. Terms and Conditions of Restricted Stock Units.

 

(a) Consideration. Shares subject to Restricted Stock Units may be awarded in
consideration for future services to be rendered or past services actually
rendered to the Company or for its benefit, or any benefit to the Company within
the meaning of Section 152 of the Delaware General Corporation Law, or any
combination thereof.

 

(b) Vesting. Restricted Stock Units shall be subject to forfeiture in accordance
with the vesting schedule set forth in Section 4(b)(vi)(4) hereof or as
otherwise determined by the Board.

 

D-10



--------------------------------------------------------------------------------

(c) Termination of Continuous Status as a Director. If an interruption or
termination of the Continuous Status as a Director occurs to an Outside
Director, all Restricted Stock Units awarded to the Outside Director that have
not vested as of the date of interruption or termination shall terminate and the
Shares subject to such Restricted Stock Units shall revert to the Plan.

 

(d) Deferral. To the extent permitted by the Board in the terms of the agreement
evidencing an Award of Restricted Stock Units, an Outside Director may elect to
defer receipt of the value of the Shares otherwise deliverable upon the vesting
of an Award of Restricted Stock Units, so long as such deferral election
complies with the procedures established by the Board and applicable law,
including Section 409A of the Code and the regulations and other guidance issued
thereunder. Notwithstanding anything herein to the contrary, in no event will
any deferral of the delivery of Shares or any other payment with respect to any
Restricted Stock Unit be allowed if the Board determines that the deferral would
result in the imposition of the additional tax under Section 409A(a)(1)(B) of
the Code.

 

13. Nontransferability of Awards. Awards granted under the Plan may not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner other
than by will or by the laws of descent or distribution or pursuant to a domestic
relations order. The designation of a beneficiary by an Award Recipient does not
constitute a transfer. An Award may be exercised during the lifetime of an Award
Recipient only by the Award Recipient or a transferee permitted by this Section.
Notwithstanding anything herein or in any Award agreement to the contrary,
Awards granted under the Plan may not be transferred for consideration.

 

14. Adjustments Upon Changes in Capitalization; Corporate Transactions.

 

(a) Adjustment. Subject to any required action by the stockholders of the
Company, the number of Shares covered by each outstanding Award, the number of
Shares set forth in Sections 4(b)(i) and (ii) hereof, the number of Shares
subject to outstanding awards under the Plan and the number of Shares which have
been authorized for issuance under the Plan but as to which no Awards have yet
been granted or which have been returned to the Plan, as well as the exercise
price or Base Price per Share of each outstanding Option or Stock Appreciation
Right, shall be proportionately adjusted for any increase or decrease in the
number of issued Shares resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock (including any
such change in the number of Shares effected in connection with a change in
domicile of the Company) or any other increase or decrease in the number of
issued Shares effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares
subject to an Award.

 

(b) Corporate Transactions; Change of Control. In the event of a Corporate
Transaction, each outstanding Award shall be (i) continued by the Company,
(ii) assumed by the successor to the Company or a Parent or Subsidiary of the
Company or such successor, or (iii) an equivalent award shall be substituted by
the successor or a Parent or Subsidiary of such successor or the Company. In the
event that the Company shall not continue each outstanding Award and the Company
does not reach agreement with any other entity to assume the outstanding Awards
or to substitute equivalent awards, the Awards shall terminate upon the
consummation of the transaction; provided, however, that each Award Recipient
shall have the right to exercise or redeem all of his or her Options to purchase
Shares or Stock Appreciation Rights, immediately prior to the consummation of
the transaction, to the extent that he or she was entitled to exercise such
Awards immediately prior to the consummation of the transaction.

 

D-11



--------------------------------------------------------------------------------

In addition, in the event of a Change of Control, each outstanding Award shall
be (i) continued by the Company, (ii) assumed by the successor to the Company or
a Parent or Subsidiary of the Company or such successor, or (iii) an equivalent
award shall be substituted by the successor or a Parent or Subsidiary of the
Company or such successor. In the event that the Company shall not continue each
outstanding Award and the Company does not reach agreement with any other entity
to assume the outstanding Awards or to substitute equivalent awards, the Awards
shall terminate upon the consummation of the transaction; provided, however,
that each Award shall become 100% vested and each Award Recipient shall have the
right to exercise or redeem all of his or her Options and Stock Appreciation
Rights in their entirety, in each case, immediately prior to the consummation of
the transaction.

 

Notwithstanding the provisions of the preceding paragraph of this Section 14(b),
in no event may an Option or Stock Appreciation Right be exercised or redeemed
after its term has expired. To the extent that an Outside Director does not
exercise or redeem an Award (to the extent he or she was entitled to exercise or
redeem) within the time specified above, the Award shall terminate and the
Shares underlying unexercised portion of the Award shall revert to the Plan.

 

For purposes of this Section 14(b), an Award shall be considered assumed, if, at
the time of issuance of the stock or other consideration upon such Corporate
Transaction or Change of Control, each Award Recipient would be entitled to
receive upon vesting or exercise of an Award the same number and kind of shares
of stock or the same amount of property, cash or securities as the Award
Recipient would have been entitled to receive upon the occurrence of such
transaction if the Award Recipient had been, immediately prior to such
transaction, the holder of the number of Shares covered by the Award at such
time (after giving effect to any adjustments in the number of Shares covered by
the Award as provided for in this Section 14); provided, however, that if such
consideration received in the transaction was not solely common stock of the
successor corporation or its Parent, the Board may, with the consent of the
successor corporation, provide for the consideration to be received upon
vesting, exercise or redemption of the Award to be solely common stock of the
successor corporation or its Parent equal to the Fair Market Value of the per
Share consideration received by holders of Common Stock in the transaction.

 

(c) Certain Distributions. In the event of any distribution to the Company’s
stockholders of securities of any other entity or other assets (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Board may, in its discretion, appropriately
adjust the exercise price or Base Price per Share of each outstanding Option or
Stock Appreciation Right to reflect the effect of such distribution.

 

15. Time of Granting Awards. The date of grant of an Award shall, for all
purposes, be the date determined in accordance with Section 4(b) hereof. Notice
of the grant shall be given to each Outside Director to whom an Award is so
granted within a reasonable time after the date of such grant.

 

16. Amendment and Termination of the Plan.

 

(a) Amendment and Termination. The Board may amend or terminate the Plan from
time to time in such respects as the Board may deem advisable; provided that, to
the extent necessary to comply with Applicable Laws (as defined in Section 17
hereof), the Company shall obtain approval of the stockholders of the Company to
Plan amendments to the extent and in the manner required by such Applicable
Laws. The Board, in its discretion, may also submit to the stockholders of the
Company for approval such other amendments to the Plan as it shall determine to
be desirable or appropriate. Except as provided in Section 14(a), the Board may
not reduce the exercise price of outstanding Options or Stock Appreciation
Rights by amendment or cancellation and regrant (of new Award or for cash)
without obtaining stockholder approval.

 

D-12



--------------------------------------------------------------------------------

(b) Effect of Amendment or Termination. Any such amendment or termination of the
Plan that would impair the rights of any Award Recipient shall not affect Awards
already granted to such Award Recipient and such Awards shall remain in full
force and effect as if this Plan had not been amended or terminated, unless
mutually agreed otherwise between the Award Recipient and the Board, which
agreement must be in writing and signed by the Award Recipient and the Company.

 

17. Conditions Upon Issuance of Shares. Notwithstanding any other provision of
the Plan or any agreement entered into by the Company pursuant to the Plan, the
Company shall not be obligated, and shall have no liability for failure, to
issue or deliver any Shares under the Plan unless such issuance or delivery
would comply with the legal requirements relating to the administration of stock
option plans under applicable U.S. federal and state corporate laws,
U.S. federal and applicable state securities laws, the Code, any stock exchange
or Nasdaq rules or regulations to which the Company may be subject and the
applicable laws of any other country or jurisdiction where Awards are granted
under the Plan, as such laws, rules, regulations and requirements shall be in
place from time to time (the “Applicable Laws”). Such compliance shall be
determined by the Company in consultation with its legal counsel.

 

As a condition to the vesting, exercise or redemption of an Award, the Company
may require the Award Recipient to represent and warrant at the time of any such
vesting, exercise or redemption that the Shares are being acquired only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is required
under Applicable Laws.

 

18. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

19. Acceleration of Exercisability and Vesting. The Board shall have the power
to accelerate the time at which an Award may first be exercised or the time
during which an Award or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in the Award stating the time at which it may
first be exercised or the time during which it will vest.

 

20. Award Agreement. Awards shall be evidenced by written award agreements in
such form as the Board shall approve.

 

21. Stockholder Approval. If required by the Applicable Laws, continuance of the
Plan shall be subject to approval by the stockholders of the Company. Such
stockholder approval shall be obtained in the manner and to the degree required
under the Applicable Laws.

 

D-13